DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (U.S. Pat. 6,522,349).
Regarding independent Claim 1, Lee teaches (col. 3, lines 42-67, col. 4, lines 1-33 and Figs. 11-13) a ribbon supply cartridge (52”), comprising: a support frame (53, 55); a ribbon supply (54a) rotatably mounted on the support frame for rotation about a first rotation axis, the ribbon supply includes a supply of unused ribbon material; a ribbon take-up (54b) rotatably mounted on the support frame for rotation about a second rotation axis; wherein a distance between the first rotation axis and the second rotation axis is changeable; and wherein the support frame is adjustable from a first, collapsed configuration with 
Regarding Claim 3, Lee further teaches (Figs. 11-13) the unused ribbon material to include a leading end that is attached to the ribbon take-up.
Regarding Claim 4, Lee further teaches (col. 1, lines 11-12) the unused ribbon material comprising a print ribbon, a ribbon containing one or more laminates, a ribbon containing a topcoat material, a retransfer ribbon, a cleaning ribbon, an indent ribbon, or a topping foil.
Regarding Claim 5, Lee further teaches (Figs. 11-13) the ribbon supply comprising a supply core containing the unused ribbon material wound thereon; and the ribbon take-up comprising a take-up core attached to an end of the unused ribbon material.
Regarding independent Claim 9, Lee teaches (col. 3, lines 42-67, col. 4, lines 1-33 and Figs. 11-13) a ribbon supply cartridge (52”), comprising: a support frame (53, 55) that includes a ribbon supply mounting location at which a ribbon supply (54a) can be rotatably mounted for rotation about a first rotation axis, and a ribbon take-up mounting location at which a ribbon take-up (54b) can be rotatably mounted for rotation about a second rotation axis; wherein the support frame is configured to permit alteration of a distance between the ribbon supply mounting location and the ribbon take-up mounting location; and wherein the support frame is adjustable from a first, collapsed configuration with a first distance between the ribbon supply mounting location and the ribbon take-up mounting location, to a second, extended configuration with a second distance between the ribbon supply mounting location and the ribbon take-up mounting location; and the first distance is less than the second distance.
Regarding Claim 11, Lee further teaches (Figs. 11-13) a supply spindle at the ribbon supply mounting location, and a supply core containing ribbon material wound thereon is mounted on the supply spindle; and a take-up spindle at the ribbon take-up mounting location, and a take-up core is mounted on 
Regarding Claim 13, Lee further teaches (col. 1, lines 11-12) the unused ribbon material comprising a print ribbon, a ribbon containing one or more laminates, a ribbon containing a topcoat material, a retransfer ribbon, a cleaning ribbon, an indent ribbon, or a topping foil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pat. 6,522,349) as applied to Claim 1 above, and further in view of Hoffman (U.S. 2008/0219739 A1).
Regarding Claims 7 and 8, Lee teaches all the limitations as discussed supra Claim 1 (from which these Claims depend). Lee is silent with respect to the ribbon supply cartridge being configured for use in a card personalization machine (Claim 7) or the ribbon supply cartridge being configured for use in a plastic card printer (Claim 8).
Hoffman teaches (§§0003-0006, 0020-0026 and Figs. 1-3) the ribbon supply cartridge being configured for use in a card personalization machine (100) and the ribbon supply cartridge being configured for use in a plastic card printer (100). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hoffman to the teachings of Lee to enable production of various credentials using the cartridge, as taught by Hoffman (§§0003-0006). The motivation for doing so would be to improve the utility of the cartridge.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pat. 6,522,349) as applied to Claim 9 above, and further in view of Hoffman (U.S. 2008/0219739 A1).
Regarding Claims 14-15, Lee teaches all the limitations as discussed supra Claim 9 (from which these Claims depend). Lee is silent with respect to the ribbon supply cartridge being configured for use in a card personalization machine (Claim 14) or a plastic card printer (Claim 15).
Hoffman teaches (§§0003-0006, 0020-0026 and Figs. 1-3) ribbon supply cartridge being configured for use in a card personalization machine and a plastic card printer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hoffman to the teachings of Lee to enable production of various credentials using the cartridge, as taught by Hoffman (§§0003-0006). The motivation for doing so would be to improve the utility of the cartridge.
Allowable Subject Matter
Claims 16-17 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 16, as amended, recites, and its dependent Claim 17 incorporates, in particular, “manually actuating the ribbon supply cartridge from a collapsed configuration to an extended configuration and temporarily locking the ribbon supply cartridge at the extended configuration”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Claims 6, 12 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 12 both recite, in particular, “take-up core comprises a drive gear integrally formed therewith adjacent a first end of the take-up core, and a radio frequency identification tag is mounted on the take-up core adjacent to a second end thereof” (emphasis added – A.S.). Claims 6 and 12 both recite, in particular, “a lock”.
It is these limitations, in combinations set forth in the respective claims, that have not been 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see Applicant Arguments/Remarks, filed 2/19/2021, with respect to rejection(s) of Claims 16-17 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 16-17 have been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/19/2021, with respect to rejection(s) of Claims 1, 3-5, 7-9, 11 and 13-15 and objection(s) to Claims 6 and 12 have been fully considered, but they are not persuasive. Specifically, Examiner maintains that sliding mechanism 55 of Lee is disclosed in sufficient detail (particularly in Figs. 11-13 and sections of Specification referring thereto) to read on the respective limitations of Claims 1, 3-5, 7-9, 11 and 13-15. Accordingly, the rejection(s) of Claims 1, 3-5, 7-9, 11 and 13-15 and objection(s) to Claims 6 and 12 have been upheld. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER D SHENDEROV/
Examiner, Art Unit 2853   
                                                                                                                                                                                                  

/HUAN H TRAN/Primary Examiner, Art Unit 2853